Citation Nr: 0321081	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  95-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for leukemia evaluated 
as 30 percent disabling.

2.  Whether the reduction in evaluation for leukemia from 100 
percent to 30 percent disabling was proper.

3.  Entitlement to a permanent 100 percent disability rating 
for leukemia.

4.  Entitlement to basic eligibility for dependents 
educational assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1996 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Oakland, California.  The RO reduced the evaluation of the 
veteran's service connected leukemia from 100 percent to 30 
percent disabling and denied entitlement to Dependent' 
Educational Assistance.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In October 2002 the Board undertook additional development on 
the enumerated issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  This has only been partially 
completed as will be addressed below.  

In January 2003 the Board provided notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. § 20.903.)  

The veteran did not waive review of this matter by the agency 
of original jurisdiction in his correspondences.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Evidence obtained pursuant to the Board's development 
requests includes VA medical records extending from February 
2002 to the end of 2002.  Also obtained were treatment 
records from Kaiser Permanente extending from the early 
1990's through 2003.  

However, there is no record indicating that the veteran 
underwent a VA examination as directed by the Board in its 
October 2002 development memorandum.  


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

The Board further notes that the RO has yet to send a 
development letter advising the veteran of the provisions of 
the VCAA.  The duty to assist letters sent regarding these 
issues, including the January 2003 letter notifying the 
veteran of Board development, make no reference to the VCAA.  
The RO has also not included the VCAA in its July 2001 
Statement of the Case.

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

Moreover regarding the issues on appeal concerning the 
severity of the veteran's leukemia, the Board finds that as 
the VA examination ordered by the Board in its October 2002 
development memorandum has yet to be conducted, this still 
needs to be accomplished.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should advise the appellant that he has 
up to one year after a VCAA notice letter 
is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.  

3.  The RO should arrange for a VA 
special oncological examination of the 
veteran by a physician specializing in 
oncology for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected hairy-cell 
leukemia with history of liver 
involvement, currently in remission.  

The claims file and copies of the 
criteria for rating leukemia and anemia 
(Diagnostic Code 7700 and 7703) as well 
as for liver involvement (Diagnostic 
Codes 7311, 7312, 7343 and 7345) , and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  



The examination should include all 
studies and tests or diagnostic 
procedures that are deemed necessary for 
an accurate assessment.  The examiner 
should determine whether leukemia is 
active or in remission.  If leukemia is 
determined to be in remission, the 
examiner should comment on any and all 
residuals shown to be present, to include 
any liver involvement.  If additional 
testing and evaluation of any residuals 
is indicated, this should be performed by 
the appropriate specialist.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are is responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures, including additional 
examination and medical opinions if 
deemed warranted.  The Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased rating for leukemia 
evaluated as 30 percent disabling, the 
propriety of the reduction of the 
leukemia rating from 100 percent to 30 
percent, entitlement to a permanent 100 
percent rating for leukemia and 
entitlement to Dependent's Educational 
Assistance.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the July 2001 supplemental 
statement of the case (SSOC).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim for increased 
evaluation.  38 C.F.R. § 3.655 (2002).  Moreover, the 
governing regulation provides that failure to report without 
good cause shown for any examination in connection with a 
claim for an increased rating will result in the denial of 
the claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


